Citation Nr: 1426201	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  11-24 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served in the United States Army from October 2002 to November 2004. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs, Regional Office located in St. Paul, Minnesota (RO), which in pertinent part, declined to reopen a previously denied claim for entitlement to service connection for PTSD, and denied the claim for entitlement to service connection for anxiety and depression disorders.  The Veteran appealed.  

By the way of a July 2011 statement of the case (SOC), the RO reopened the previously denied claim for PTSD, but confirmed and continued the denial of the underlying claim based on the merits of the claim. 

The Board finds that the Court of Appeals for Veterans Claim's holding in Clemmons v. Shinseki, 23 Vet. App. 1 (2009) is applicable in this case, as a review of the record reflects that the Veteran's has various diagnosed psychiatric disorders, including PTSD and depression.  As such, the Board re-characterized the issue of service connection for anxiety and depression to acquired psychiatric disorders, including the PTSD, anxiety and depression.

The issues of entitlement to service connection for acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2008 rating decision, the RO denied the Veteran's claim for entitlement to service connection PTSD because the evidence of record failed to demonstrate a current diagnosis of PTSD or a verified in-service stressor event.  The Veteran was notified of this decision later that month, but he did not appeal this decision.

2.  The additional evidence associated with the claims folder subsequent to the RO's March 2008 rating decision relates to an unestablished fact (a current diagnosis of PTSD) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The March 2008 RO rating decision which denied the Veteran's service connection claim for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013). 

2.  Since the March 2008 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for PTSD.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim.  Wensch v. Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 5103(a)(2) (VA Secretary is not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").  In view of the Board's favorable decisions to reopen the previously denied claim for service connection for PTSD, further assistance is unnecessary to aid the Veteran in substantiating the claim.   

2.  Petition to Reopen Previously Denied Claim 

The Veteran seeks entitlement to service connection for acquired psychiatric disorder, to include PTSD.  Implicit in this claim is the contention that new and material evidence which is sufficient to reopen previously disallowed claim of service connection for PTSD has been received.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103. Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513(1992).

Here, the RO originally denied the Veteran's claim for service connection for PTSD in a March 2008 rating decision, because the record failed to establish a current diagnosis of PTSD and a verified in-service stressor event.  The Veteran did not appeal, and the RO's decision became final.  38 C.F.R. §§ 3.104, 20.1103.  The Veteran sought to reopen his previously denied claim in March 2010, and that matter is now on appeal. 

At the time of the March 2008 rating decision, the evidence of record included the Veteran's service treatment records that show he received counseling for alcohol abuse, private treatment records that show he received treatment for symptoms of anxiety and hyperventilation, and the Veteran's lay statements.  

Subsequent to the March 2008 rating decision, the record contains various in-patient and out-patient VA mental health treatment records for substance abuse.  
A February 2011 VA psychological assessment for in-patient treatment reflects various diagnosed psychiatric disorders, including PTSD related to combat service.  It appears that this diagnosis was solely based on the Veteran's reported history.  The Veteran's subsequent VA treatment records continue to reflect a diagnosis of PTSD.  These additional VA treatment records received since the RO's 2008 rating decision relate to an unestablished fact (a current diagnosis of PTSD linked to his reported in-service stressor events), and that is necessary to substantiate each of the claims.  Again, the Board notes that the credibility of the evidence of a diagnosis of PTSD based on the Veteran's reported history, although not its weight, is presumed.  See Justus, 3 Vet. App. at 513.  That evidence is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for entitlement to service connection for PTSD.  See Shade, 24 Vet. App. 110.

Based on the foregoing, the Board finds that new and material evidence has been received that meets the requirements to reopen the claim.  On that basis, the claim for service connection of PTSD is reopened.  38 C.F.R. § 3.156.

The Board notes in passing that although there may be of record new and material evidence sufficient to reopen the Veteran's PTSD claim, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.


ORDER

New and material evidence has been received to reopen the claim for service connection for service connection for PTSD, and the claim is reopened. 




REMAND

Although new and material evidence has been received to reopen the Veteran's previously denied claim for entitlement to service connection for PTSD, the Board finds that additional development is needed prior to the adjudication of the claim.  

Although the Veteran was afforded a November 2011 VA examination to determine the current nature and etiology of any acquired psychiatric disorder, including, but not limited to PTSD, anxiety and depression, the VA examiner failed to provide an adequate medical opinion regarding the nature and etiology of the Veteran's claimed conditions.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, VA must provide an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The 2011 VA examination report shows diagnoses of personality disorder not otherwise specified as well as alcohol and substance abuse.  The VA examiner stated that a medical opinion regarding the nature and etiology of the Veteran's claim PTSD could not be provide without resort to mere speculation.  In support of this medical statement, the VA examiner stated that the Veteran was not a credible historian.  The VA examiner noted that the findings from MMPI-2 testing were invalid and the results suggested malingering or gross exaggeration of symptoms for secondary gain.  However, the VA examiner did not provide a statement on why a medical opinion could not be provided based on a review of the Veteran's mental health treatment records which reflected a diagnosis of PTSD.  As the examiner did indicate that the had a sufficient stressor incident, the Board finds that an opinion based on a review of records should have been provided, or an explanation given as to why such an opinion could not be provided.  

Moreover, given the Veteran's past diagnoses of PTSD, anxiety and depression disorders and the Court's holding in McLain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication, the Board concludes that an addendum opinion is necessary.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that an examination that provides an etiology opinion without a rationale is inadequate).

A remand is also needed to obtain identified outstanding VA treatment records and associate them with the claims folder.  Notably, in the 2011 VA examination report, the VA examiner cited to VA treatment records from St. Cloud and Topeka VA medical facilities dated in 2007 and 2008 that have not yet been associated with the claims folder.  Those outstanding identified VA treatment records as well any outstanding VA treatment records since December 2011 should be obtained and associated with the claims folder. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records and hospitalization records for the Veteran's mental health problems from St. Cloud and Topeka VA Medical Centers dated prior to 2011. 

2. Obtain all medical records and hospitalization records for the Veteran's conditions from all appropriate VA facilities from December 2011 to the present.  

3. After the above evidence is obtained, to the extent available, obtain a supplemental opinion from the examiner who conducted the November 2011 examination.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims file must be made available to and reviewed by the reviewer/examiner. 

Based on the review of the claims files (and examination of the Veteran, if necessary) the examiner should identify: 

(1) Whether the Veteran currently has PTSD under the diagnostic criteria of DSM-IV; and if so, whether such PTSD is due at least in part to fear of hostile action during active service when he was stationed in Iraq.  

(2) Whether the Veteran any of the other diagnosed acquired psychiatric disorders present (depression, anxiety, or personality disorder) during the period of this claim is least as likely as not (i.e., at least 50 percent probable) originated during service, or is caused or aggravated by his period of service.  

The examiner's attention is directed to the February 2011 medical findings of the Veteran's VA treating psychiatrist that he has PTSD related to his combat service, as well as the findings recorded in the November 2011 VA examination report.  

The examiner should provide a complete rationale for any opinion provided.  If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.  

4. After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


